DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on December 28, 2020.  Claims 2, 3, 9, and 11 have been cancelled.  Claims 1, 4-8, 10, and 12-16 are currently pending and under examination.
Any objections or rejections not reiterated below are hereby withdrawn.
Withdrawal of Rejections
The rejection of claims 1, 3, 6, 7, 8, 11, 12, 13, 15, and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendment to the claims and the remarks filed on December 28, 2020.
The rejection of claim(s) 1, 2, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Moscoso et al. (Virulence 9(1): 604-620; Jan. 1, 2018) is withdrawn based on the amendment to the claims and the remarks filed on December 28, 2020.
The rejection of claims 1, 2, 3, 4, and 5 under 35 U.S.C. 103 as being unpatentable over Moscoso et al. (Virulence 9(1): 604-620; Jan. 1, 2018) and Cabral et al. (Nature Communications 8: 15480 doi: 10.1038/ncomms15480 (2017)) is withdrawn based on the amendment to the claims and the remarks filed on December 28, 2020.

Allowable Subject Matter
Claims 1, 4-8, 10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the recombinant Staphylococcus epidermidis with the inactivated genes as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






January 30, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656